Title: To Thomas Jefferson from William Lattimore, 9 February 1807
From: Lattimore, William
To: Jefferson, Thomas


                        
                            Monday Feby. 9th
                        
                        Wm Lattimore has the honor to inclose to the President the recommendation of a character for a judge of the
                            M.T. mentioned in his letter of the 7th instant. He has just been informed by Mr. Marion of S. Carolina, that Judge
                            Johnson says he can recommend a proper character for such appointment. So soon as a line from the Judge on this subject
                            can be obtained, it also shall be immediately transmitted.
                    